Ingraham, J.
Section 1773 provides for an order requiring the husband to show cause why he should not be punished for his failure to make the payment of alimony. There is no provision how that order shall be served, and I think the rule as laid down in Pitt v. Davison, 37 N. Y. 235, allows the order to be served upon the attorney for the party where it does not appear that final judgment has been entered. I think the service of the order complied with the provisions of the Code. Motion denied, with $10 costs.